          Case 1:19-cv-02934-CRC Document 29 Filed 04/02/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


     AMERICAN OVERSIGHT,

                         Plaintiff,

                  v.                                    Case No. 1:19-cv-02934-CRC

     U.S. DEPARTMENT OF STATE,

                         Defendant.


                                      JOINT STATUS REPORT

        Pursuant to the Court’s March 30, 2020 minute order, Plaintiff American Oversight and

Defendant United States Department of State (“State”) hereby submit this Joint Status Report in

this Freedom of Information Act (“FOIA”) case.

I.      The Parties’ Agreement to Extend Deadlines In Light of Current Health Concerns

        On March 26, 2020, the parties submitted a joint status report indicating that State had

asked whether Plaintiff would agree to a sixty-day extension of deadlines in this case in light of

State’s severely reduced FOIA processing capabilities caused by the COVID-19 outbreak. ECF

No. 28, at 1.

        The parties have now reached an agreement on how to proceed. Specifically, the parties

have agreed that they will next submit a joint status report in approximately forty-five days, and

that all other deadlines in this case be extended by sixty days. The relevant dates are

summarized below:

               The parties will next file a joint status report on May 14, 2020.

               State’s next production will occur on or before June 21, 2020.

               State commits to fully processing FOIA Request 6331 by September 14, 2020.
         Case 1:19-cv-02934-CRC Document 29 Filed 04/02/20 Page 2 of 3



               The parties will file a further joint status report on or before September 22,
                2020.

II.    Additional Statements of the Parties

       Plaintiff. Plaintiff consents to this extension of deadlines in light of the disruptions

caused by the COVID-19 emergency, but Plaintiff believes that State cannot indefinitely suspend

compliance with its FOIA obligations. Given that the current COVID-19 situation could extend

for a very lengthy period or could abate and then recur, Plaintiff believes that State must use the

time provided by this extension to adapt in order to be able to continue to process FOIA requests

and to release information of public concern.

       State. State appreciates Plaintiff’s agreement to extend the current deadlines in light of

the ongoing public health emergency. State notes that it is impossible to predict the future

development of this health crisis, and should State believe that additional relief is warranted in

the future, State intends to work with Plaintiff to come to a satisfactory agreement. State will

inform the Court as necessary regarding the need for further relief.



                                                      Respectfully submitted,

                                                      /s/ Daniel A. McGrath
                                                      Daniel A. McGrath
                                                      D.C. Bar No. 1531723

                                                      AMERICAN OVERSIGHT
                                                      1030 15th Street NW, B255
                                                      Washington, DC 20005
                                                      (202) 897-4213
                                                      daniel.mcgrath@americanoversight.org
                                                      Counsel for Plaintiff

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      ELIZABETH J. SHAPIRO

                                                 2
Case 1:19-cv-02934-CRC Document 29 Filed 04/02/20 Page 3 of 3



                                  Deputy Director

                                  /s/ Joshua C. Abbuhl
                                  JOSHUA C. ABBUHL (D.C. Bar No. 1044782)
                                  Trial Attorney
                                  U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street, N.W.
                                  Washington, D.C. 20005
                                  Telephone: (202) 616-8366
                                  Facsimile: (202) 616-8470
                                  joshua.abbuhl@usdoj.gov
                                  Counsel for the Defendant




                              3
